McAdam, J.
The special term judge made an order sustaining the demurrer interposed to the complaint, with leave to the plaintiff to amend on payment of costs. No interlocutory or final judgment has been entered; the appeal is from the order only, and such an appeal will not lie. Cambridge Valley Nat. Bank v. Lynch, 76 N Y. 514; Whitman v. Nichols, 16 Abb. Pr., N. S., 329 ; Lacustrine Fert. Co. v. Lake, etc., Co., 16 Hun, 484; Garner v. Harmony Mills, 6 Abb. N. C. 212 ; 45 N. Y. Supr. Ct. R. 148; *609Bell v. Sun Co., 1 Mo. Law Bull. 29; Trust & Deposit Co. v. Pratt, 25 Hun, 23, and similar cases. For these reasons, the appeal must be dismissed with costs.
Freedman, P. J. concurs.